TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 17, 2016



                                    NO. 03-14-00631-CR


                                   Jason Sibley, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.